On this appeal from a judgment rendered on October 8, 1975, in the Supreme Court, Bronx County, convicting defendant, on his plea of guilty of robbery, third degree, and sentencing him to an indeterminate term of seven years’ imprisonment, assigned counsel after examining the record has sought leave to withdraw. The application is supported by a brief pursuant to Anders v California, (386 US 738). Counsel has concluded that the record in this case does not reveal any valid or viable appealable issues and, consequently, the appeal is frivolous. A copy of the brief has been furnished to defendant, and defendant has not chosen to submit anything to support his appeal. This court has made a careful review of the record and proceedings in this case and agrees with counsel for appellant that there are no issues to be raised in this appeal that are not frivolous. Accordingly, the application of assigned counsel for leave to withdraw as counsel is granted, and the judgment of conviction is unanimously affirmed. Concur—Kupferman, J. P., Birns, Capozzoli and Lane, JJ.